Name: COMMISSION REGULATION (EEC) No 1874/93 of 12 July 1993 re-establishing the levying of customs duties on products of categories 27 and 84 (order Nos 40.0270 and 40.0840), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 14. 7. 93 Official Journal of the European Communities No L 171 /9 COMMISSION REGULATION (EEC) No 1874/93 of 12 July 1993 re-establishing the levying of customs duties on products of categories 27 and 84 (order Nos 40.0270 and 40.0840), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas, in respect of products of categories 27 and 84 (order Nos 40.0270 and 40.0840), originating in India, the relevant ceiling respectively amounts to 260 000 pieces and 1 5 tonnes ; Whereas on 17 February 1993 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes : HAS ADOPTED THIS REGULATION : Article 1 As from 17 July 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Order No ^(umt)^ CN code Description 40.0270 27 Women's or girls' skirts, including divided skirts (1 000 pieces) 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 40.0840 84 Shawls, scarves, mufflers, mantillas, veils and the (tonnes) 6214 20 00 like other than knitted or crocheted, of wool, of 6214 30 00 cotton or man-made fibres 6214 40 00 6214 90 10 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12 . 1990, p. 39. (2) OJ No L 396, 31 . 12. 1992, p. 1 . No L 171 /10 Official Journal of the European Communities 14. 7. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 July 1993. For the Commission Christiane SCRIVENER Member of the Commission